Citation Nr: 0831573	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  05-37 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to accrued benefits.  

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran service on active duty from August 1971 to 
February 1978.  The appellant is the veteran's widow.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from the RO.  

The appellant was notified in an August 2006 VA letter, based 
on her prior request, that she was scheduled to testify at a 
personal hearing with the Board at the RO on September 28, 
2006.  However, failed to appear for the hearing without 
explanation or a request for rescheduling.  


FINDINGS OF FACT

1.  The veteran died in May 2004 at the age of 50 due to 
chronic obstructive pulmonary disease (COPD); hepatitis C and 
post-traumatic stress disorder (PTSD) were listed as 
significant conditions contributing to death but not related 
to the underlying cause of death.  

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

3.  Neither COPD nor hepatitis C was shown to have been 
clinically present during the veteran's period of service or 
until many years thereafter; neither is shown to have been 
due to an event or incident of his active service.  

4.  A medically supportable diagnosis of PTSD based on a 
verified stressor or other potentially verifiable event or 
incident of the veteran's period of active service is not 
shown.  

5.  An adjudicated service-connected disability is not shown 
to have caused or contributed significantly in producing or 
accelerating the veteran's demise.  

6.  The veteran was not in receipt of or entitled to receive 
compensation based on total disability for a period of 10 
years or more immediately preceding his death.  


CONCLUSIONS OF LAW

1.  The veteran did not have disability manifested by COPD, 
hepatitis C or PTSD due to disease or injury that was 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).  

2.  A service-connected disability did not cause or 
contribute substantially or materially in producing the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.310, 3.312 (2007).

3.  For accrued benefits purposes, the veteran did not have a 
disability manifested by PTSD due to disease or injury that 
was incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 5121 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304(f), 3.1000 (2007).

4.  The claim for DIC benefits under the provisions of 
38 U.S.C.A. § 1318 must be denied.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board acknowledges the passage of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007).  
The regulations implementing VCAA have been enacted.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein.  

In July 2004, a letter was sent to the appellant by the RO in 
which she was informed of the requirements needed to 
establish service connection for the cause of the veteran's 
death, to include under the provisions of 38 U.S.C.A. § 1318.  
In November 2005, a letter was sent to the appellant by the 
RO in which she was informed of the requirements needed to 
establish entitlement to accrued benefits.  

In accordance with the requirements of VCAA, the letters 
informed the appellant what evidence and information she was 
responsible for providing and what evidence VA would be 
obtaining.  

The letters explained what evidence VA needed from the 
appellant and told her that VA would request records for her 
if she provided sufficient information to identify the 
records.  Additional private medical evidence was 
subsequently added to the claims files after these letters.  

The Board notes that the appellant was not informed that a 
disability rating and effective date would be assigned if her 
DIC claim, 38 U.S.C.A. § 1318, or accrued benefits claim was 
granted.  

However, as her claims are being denied, no disability rating 
or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA also requires 
VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board does not believe that referral of this case for 
a medical nexus opinion would be useful based on the 
evidence of record.  This will be discussed further 
hereinbelow.  

There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims files.  Based on this record, the Board 
finds that the VA's duty to notify has been satisfied.  

The appellant been given ample opportunity to present 
evidence and argument in support of her claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds any defect 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.  

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2006).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  

The issue involved will be determined by the exercise of 
sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran.  38 
C.F.R. § 3.312.  

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death; that it combined 
to cause death; or that it aided or lent assistance to the 
production of death.  

It is not sufficient to show that the service-connected 
disorder casually shared in producing death, but rather it 
must be shown that there was a causal connection between the 
service-connected disability and the veteran's death.  38 
C.F.R. § 3.312(b), (c).  

Section 1318 of title 38, United States Code, authorizes 
payment of DIC to a benefits-eligible surviving spouse in 
cases where a veteran's death was not service connected, 
provided the veteran was in receipt of or entitled to receive 
compensation at the rate of 100 percent (total rating) due to 
service-connected disability for a period of ten or more 
years immediately preceding death.  


Analysis

The veteran died in May 2004 at the age of 50.  According to 
the Death Certificate, the immediate cause of death was COPD; 
both hepatitis C and PTSD were identified to be significant 
conditions contributing to death but not related to the 
immediate cause of death.  No autopsy was performed.  

At the time of his death, the veteran did not have an 
adjudicated service-connected disability.  


Death Benefits Claim

Although the veteran complained of anxiety in service, the 
diagnosis on psychiatric evaluation in October 1975 was 
character and behavior disorder as manifested by sociopathic 
tendencies and addictions.  The veteran did not have any 
relevant complaints on his discharge medical history report 
in January 1978, and his medical examination was normal in 
January 1978.  

The initial medical evidence of COPD or hepatitis C was not 
until December 1998, over 20 years after service discharge, 
when it was noted that the veteran had COPD, due to cigarette 
smoking, and a history of hepatitis C.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint after service can be 
considered along with other factors in the analysis of a 
service connection claim).  

On this record, the Board finds no basis for linking the 
veteran's COPD or hepatitis C to any documented event or 
incident of his military service.  

This case was not remanded to obtain a medical nexus opinion 
on whether the veteran's COPD or hepatitis C was related to 
service because a nexus opinion based on speculation was not 
considered probative for the purpose of warranting service 
connection.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992); see also Libertine v. Brown, 9 Vet. App. 521, 523 
(1996) (generally holding that medical opinions which are 
speculative, general or inconclusive in nature or which are 
not factually supported will not sustain a claim).  

With respect to PTSD, service connection for PTSD requires 
medical evidence establishing a diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressors actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressors.  38 C.F.R. § 3.304(f) (2007).  

With regard to the second PTSD criterion, the evidence of an 
in-service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304.  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, the 
veteran's lay testimony regarding the reported stressor must 
be accepted as conclusive evidence as to its actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, a veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

In such cases, the record must contain service records or 
other corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).  

The evidence in this case does not serve to show that the 
veteran was engaged in combat with the enemy.  He was not 
awarded any medals or decorations indicative of combat; nor 
did he claim that he had engaged in combat.  The evidence 
indicates that he was stationed in Germany rather than in a 
war zone.  Therefore, the provisions of 38 U.S.C.A. § 1154 
are not applicable in this case.  

In order to establish service connection for a veteran who 
had no combat experience, as here, there must be independent 
evidence of record to corroborate the veteran's statement as 
to the occurrence of a claimed stressor.  See Doran, 6 Vet. 
App. at 288-89.  The veteran's lay statements alone are not 
enough to establish the occurrence of an alleged stressor.  
See Moreau, 9 Vet. App. at 395; Dizoglio, 9 Vet. App. at 166.  

Although PTSD has been diagnosed, there is not credible 
evidence of a service stressor.  The veteran noted in a March 
2004 VA treatment report that his stressors in service 
include being in a motor vehicle accident when people were 
seriously injured; seeing a military jet accidently crash 
into an Armored Personnel Carrier, with the loss of eleven 
lives; and being stabbed in the abdomen with a knife by 
another soldier who thought that the veteran was a narcotics 
agent.  

However, the Board notes that there is no more specific 
information available about these incidents, including the 
date of occurrence or any names of people involved, and the 
general information provided is unverifiable.  

Because there is no evidence of service stressors that can be 
verified, all of the elements needed to support a diagnosis 
of PTSD have not been shown in this case.  Consequently, the 
Board finds no basis for linking PTSD to the veteran's 
military service.  

While the appellant is able to record her own personal 
observations in this case, a lay person is not considered 
competent to offer an opinion regarding matters, such as 
medical diagnosis or nexus, that require specialized medical 
knowledge.  See, e.g., Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).  

Here, without supporting competent evidence, her lay 
assertion alone are not sufficient to establish that a 
service-connected disability caused or contributed 
significantly in producing or accelerating the veteran's 
demise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159(a)(2) ("competent lay 
evidence" means any evidence not requiring specialized 
education, training, or experience).  


Accrued Benefits Claim

The appellant seeks accrued benefits in this case.

The veteran filed a claim for service connection for PTSD in 
October 2003, which was pending at the time of his death in 
May 2004.  A February 2004 rating decision denied service 
connection for PTSD.  The appellant filed a claim for death 
benefits, to include accrued benefits, in June 2004.  

Here, the law provides that, upon the death of a veteran, a 
surviving spouse may be paid periodic monetary benefits to 
which the veteran was entitled at the time of the veteran's 
death, and which were due and unpaid for a period not to 
exceed two years, based on existing rating decisions or other 
evidence that was on file when he died.  38 U.S.C.A. § 5121, 
as in effect prior to December 16, 2003; 38 C.F.R. § 3.1000 
(2007).  

By statute, the appellant takes the veteran's claims as they 
stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 
1236 (Fed. Cir. 1996).  

For informational purposes only, the Board notes that 
Congress recently amended 38 U.S.C.A. § 5121 to repeal the 
two-year limit on accrued benefits so that a veteran's 
survivor may receive the full amount of award for accrued 
benefits.  

This change applies only to cases involving events occurring 
on or after the date of enactment, December 16, 2003.  See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 
117 Stat. 2651 (Dec. 16, 2003), codified at 38 U.S.C. § 
5121(a).  

For a claimant to prevail on an accrued benefits claim, the 
record must show that (i) the appellant has standing to file 
a claim for accrued benefits, (ii) the veteran had a claim 
pending at the time of death, (iii) the veteran would have 
prevailed on the claim if he had not died; and (iv) the claim 
for accrued benefits was filed within one year of the 
veteran's death.  38 U.S.C.A. § 5121, 5101(a) (West 2002); 38 
C.F.R. § 3.1000 (2007); Jones v. West, 136 F.3d 1299 (Fed. 
Cir. 1998).  

Only evidence contained in the claims file at the time of the 
veteran's death will be considered when reviewing a claim for 
accrued benefits.  This includes service department and VA 
medical records, which are considered to be constructively in 
the claims file at the date of death, even though they may 
not physically be in the file until after that date.  Hayes 
v. Brown, 4 Vet. App. 353, 360-61 (1993).See also VAOPGCPREC 
6-93 and 12-94 and Conary v. Derwinski, 3 Vet. App. 109 
(1992) regarding certain financial information.  

In this instance, the appellant, as the surviving spouse of 
the veteran, has standing to pursue the claim for accrued 
benefits.  In addition, the record reveals that the veteran 
had a claim of service connection for PTSD pending before VA 
at the time of his death in May 2004.  Moreover, the 
appellant filed her claim within a year of the veteran's 
death.   

The Board notes, however, that the appellant's claim for 
accrued benefits must be denied because the veteran would not 
have prevailed on the claim if he had not died.  

As previously noted, service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  

As there is no credible supporting evidence that the 
veteran's claimed in-service stressors actually occurred, all 
of the criteria required for a finding of service connection 
for PTSD have not been met.  

Consequently, as the veteran's claim of service connection 
for PTSD would have been denied, the claim for accrued 
benefits based on this claim must also be denied.  

Although the appellant referred in an October 2005 statement 
to accrued benefits that should have been received for 
medical expenses for 2003 and 2004 related to the veteran's 
pension benefits, she has not specified exactly what benefits 
she means.  Moreover, the accrued benefits referred to in 
38 C.F.R. § 3.100 above do not involve the type of medical 
expenses referred to by the appellant. 


38 U.S.C.A. § 1318 Claim

Section 1318 of title 38, United States Code, authorizes 
payment of DIC to a benefits-eligible surviving spouse in 
cases where a veteran's death was not service connected, 
provided the veteran was in receipt of or entitled to receive 
compensation at the rate of 100 percent (total rating) due to 
service-connected disability for a period of ten or more 
years immediately preceding death.  The statute was 
implemented at 38 C.F.R. § 3.22.  However, the veteran was 
not service connected for any disability prior to his death 
in May 2004.  

Since the veteran was not in receipt of or entitled to 
receive compensation at the rate of 100 percent (total 
rating) due to service-connected disability for a period of 
ten or more years immediately preceding his death, the 
appellant is not entitled to DIC in this case under the 
provisions of 38 U.S.C.A. § 1318.  

Based on the foregoing, the appellant's DIC claim must be 
denied as a matter of law.  As the disposition of this claim 
is based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Mason v. Principi, 16 Vet. App. at 132; Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  As the preponderance of the 
evidence is against each of the appellant's claims, as 
discussed above, the benefit of the doubt doctrine is not for 
application.  Gilbert v.  Derwinski, 1 Vet. App. 49 (1990).  


ORDER


Service connection for the cause of the veteran's death is 
denied.  

Service connection for claimed PTSD for accrued benefit 
purposes is denied.  

Benefits under the provisions of 38 U.S.C.A. § 1318 is 
denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


